Citation Nr: 0519088	
Decision Date: 07/14/05    Archive Date: 07/20/05

DOCKET NO.  04-04 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to dependency and indemnity compensation 
(DIC) benefits pursuant to 38 U.S.C.A. § 1318.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to July 
1970, and from January to September 1973.  He died in June 
2003.  The appellant is the veteran's widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a August 2003 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims has been accomplished.  

2.  The certificate of death disclosed that the veteran due 
to asphyxia, as a consequence of fresh water drowning.  
Diabetes was listed as a condition contributing to the 
veteran's death, but not resulting in the underlying cause of 
death.  

3.  At the time of the veteran's death, he was service 
connected for post traumatic stress disorder (PTSD), 
evaluated as 50 percent disabling; varicose veins of the left 
leg, evaluated as 10 percent disabling; varicose veins of the 
right leg, evaluated as 10 percent disabling; and for 
residuals of an injury to the left index finger, evaluated as 
10 percent disabling.  He also was in receipt of a total 
disability rating based on individual unemployability, 
effective from June 1999.  

4.  The veteran's service-connected disabilities were not 
continuously rated totally disabling for 10 years prior to 
his death.  

5.  A service-connected disability did not cause or 
contribute substantially or materially to the cause of the 
veteran's death.


CONCLUSIONS OF LAW

1.  The criteria to establish entitlement to service 
connection for the cause of the veteran's death are not met.  
38 U.S.C.A. §§ 1110, 1310, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.312 (2004).  

2.  The criteria to establish entitlement to DIC benefits, 
pursuant to the provisions of 38 U.S.C.A. § 1318, are not 
met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. §§ 3.22, 
20.1106 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002).  To implement the provisions of the 
law, VA promulgated regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant of what evidence will 
be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In addition, they define the obligation of VA with 
respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

In Pelegrini v. Principi, 18 Vet. App. 112, (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
essentially held that VA must provide notice "upon receipt" 
and "when" a substantially complete application for 
benefits is received.  This mandates that notice precede an 
initial unfavorable AOJ (agency of original jurisdiction) 
decision on a service-connection claim.  For the reasons 
enumerated below, however, there is no indication that there 
is any prejudice to the appellant by the order of the events 
in this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case, or to cause injury to the appellant.  As 
such, the Board concludes that any such error is harmless, 
and does not prohibit consideration of this matter on the 
merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).  

The Board notes that the appropriate VCAA notice was issued 
subsequent to the RO's denial of the claims currently on 
appeal before the Board.  By rating decision, dated in August 
2003, the RO denied the appellant's claims.  In September 
2003, the appellant filed a timely Notice of Disagreement.  
In November 2003, the appellant was informed of the 
requirements of VCAA.  She was advised of the evidence 
necessary to substantiate the claims, and she was also 
advised of the evidence that she was responsible for 
providing, as well as the evidence VA was responsible or 
providing.  A Statement of the Case was issued in January 
2004, and in February 2004, VA received the appellant's 
Substantive Appeal.  During this period the appellant was 
provided ample opportunity to submit evidence in support of 
her claims.

The Board notes that there is no indication that the 
appellant or her representative have identified, and the 
record does not otherwise indicate, any existing pertinent 
evidence that has not been obtained.  Accordingly, the Board 
will proceed to the merits of the claims. 

Factual Background

The veteran served on active duty from August 1968 to July 
1970, and from January to September 1973.  While the veteran 
was awarded the Vietnam Service Medal, and while he served in 
the waters off of Vietnam, there is no evidence supporting 
any assertion that he actually served in the Republic of 
Vietnam.  

The veteran's death certificate shows that he died due to 
asphyxia, as a consequence of fresh water drowning.  Diabetes 
was listed as a condition contributing to the veteran's 
death, but not resulting in the underlying cause of death.  

At the time of the veteran's death, he was service connected 
for a post traumatic stress disorder (PTSD), evaluated as 50 
percent disabling; varicose veins of the left leg, evaluated 
as 10 percent disabling; varicose veins of the right leg, 
evaluated as 10 percent disabling; and for residuals of an 
injury to the left index finger, evaluated as 10 percent 
disabling.  He also was in receipt of a total disability 
rating based on individual unemployability, effective from 
June 1999.

The service medical records do not reveal any pertinent 
evidence with respect to the veteran's drowning.  The service 
medical records further do not show any complaints, findings 
or diagnoses pertaining to diabetes.

Postservice, during an October 1998 VA examination, the 
veteran related that he had been diagnosed with diabetes in 
September 1998, following a routine laboratory examination.  
The veteran was on medication for diabetes.  A review of the 
postservice evidence reveals no competent evidence linking 
diabetes to service.

In August 2002, the RO denied of entitlement to service 
connection for diabetes mellitus, claimed as due to exposure 
to Agent Orange.  

In her September 2003 Notice of Disagreement, the appellant 
acknowledged that the veteran died of asphyxia, due to fresh 
water drowning.  She argued, however, that diabetes 
contributed to the cause of the veteran's death, and that he 
was entitled to service connection for diabetes mellitus at 
the time of his death.  

Law and Regulations

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110.  Service 
connection may be granted for disease, which is diagnosed 
after discharge from military service, when all of the 
evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2004).  

In order to prevail on the issue of service connection, there 
must be medical evidence of a (1) disability; (2) medical, or 
in certain circumstances, lay evidence of in- service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in- service 
disease or injury and the disease or injury.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312.  

DIC can be awarded based on a service-connected death, or as 
if the death were service-connected under the provisions of 
38 U.S.C.A. § 1318.  See, e.g., Green v. Brown, 10 Vet. App. 
111, 115 (1997).  All potential bases for an award of DIC are 
an intrinsic part of a DIC claim in those cases in which 
service connection for the cause of the veteran's death is 
denied and the veteran had a totally disabling service-
connected condition at the time of death.  Timberlake v. 
Gober, 14 Vet. App. 122, 134-35 (2000).  As the veteran was 
in receipt of individual unemployability benefits from June 
1999 until death the Board will consider the appellant's 
claim for DIC under all relevant laws, including 38 U.S.C.A. 
§ § 1318.  

DIC is payable as if the veteran's death were service 
connected where the veteran's death was not caused by his own 
willful misconduct and he was in receipt of or entitled to 
receive (or but for receipt of military retired or retirement 
pay was entitled to receive) compensation at the time of 
death for a service- connected disability that was either: 
(1) continuously rated totally disabling by a schedular or 
unemployability rating for a period of ten years or more 
immediately preceding death; or (2) continuously rated 
totally disabling by a schedular or unemployability rating 
from the date of the veteran's discharge or release from 
active service for a period of not less than five years 
immediately preceding death.  See 38 U.S.C.A. § 1318; 
38 C.F.R. § 3.22.  

Analysis

Entitlement to Service Connection for the Cause of the 
Veteran's Death

The appellant's primary contention is that diabetes mellitus 
contributed to the cause of the veteran's death.  She also 
argues that the service-connected disabilities caused the 
veteran's death, by interfering with his mental and physical 
capabilities, or lack thereof.  

In this regard, the evidence shows that the veteran died due 
to asphyxia, as a consequence of freshwater drowning.  
Diabetes mellitus was listed as a condition contributing to 
the cause of the veteran's death, but not resulting in the 
underlying cause of death.  As noted previously, at the time 
of his death the veteran was service connected for PTSD, 
varicose veins, and residuals of an injury to the left index 
finger.  None of these disorders, however, have been linked 
by competent evidence to the cause of the veteran's death.  
Moreover, there is no competent evidence showing that any of 
these disorders caused or contributed to the veteran's 
accidental drowning.  While the Board acknowledges the 
argument that the service connected disorders interfered with 
the veteran's mental and physical capabilities, as a lay 
person untrained in the field of medicine, she is not 
competent to offer an opinion which calls for specialized 
medical knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

The appellant further argues that service connection should 
be granted for diabetes.  Diabetes is a disorder that is 
listed as a condition contributing to but not related to the 
cause of the veteran's death.  In this regard, however, the 
service medical records reveal no complaints or findings 
pertaining to diabetes.  Further, while 38 C.F.R. §§ 3.307 
and 3.309 (2004) authorize service connection for diabetes if 
the disorder was compensably disabling within one year of 
separation, the competent evidence shows that diabetes was 
not compensably disabling until 1998, almost 25 years after 
the veteran's final separation from active duty.  

Finally, while 38 C.F.R. §§ 3.307 and 3.309 authorize 
granting service connection for diabetes if a veteran served 
in Vietnam during the Vietnam War, as noted above, there is 
no evidence showing that he ever served in Republic of 
Vietnam itself.  Rather, the veteran's service was limited to 
service on a Naval vessel that was confined to the deep 
waters off of Vietnam.  As service on the deep waters off the 
shore of the Republic of Vietnam, without proof of actual 
duty or visitation in the Republic of Vietnam, does not 
constitute service in the Republic of Vietnam, VAOPGCPREC 27-
97; 62 Fed. Reg. 63604 (1997), the Board finds that service 
connection for diabetes is not warranted.

Therefore, as the preponderance of the evidence is against 
the claim, the benefit-of-the-doubt doctrine is inapplicable, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  

 Entitlement to DIC Benefits Pursuant to 38 U.S.C.A. § 1318.

In January 2003, the RO granted entitlement to individual 
unemployability, effective from June 1999.  The veteran died 
in June 2003.  As such, the veteran was not 100 percent 
disabled, even under the provisions governing individual 
unemployability for 10 years prior to his death.  

The appellant has not alleged that there was clear and 
unmistakable error in any final rating decision.  As the 
appellant has not raised this issue, the Board concludes that 
no further action or consideration is warranted as to this 
particular portion of the 38 U.S.C.A. § 1318 analysis.  

Because the veteran was not rated totally disabled for the 
requisite period, and because there is no other basis for 
providing DIC in this case, the appellant's claim for DIC 
benefits must be denied as a matter of law.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  




ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  

Entitlement to dependency and indemnity compensation benefits 
under 38 U.S.C.A. § 1318 is denied.  


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


